


EXHIBIT 10.60

 

Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [***].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

 

 

 

 

Research & Development Collaboration Agreement

 

 

F. Hoffmann-La Roche Ltd.

 

 

and

 

 

Affymetrix, Inc.

 

 

dated

 

 

January 29, 2003

 

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

 

Section 1

Statement of Purpose

 

 

 

 

Section 2

Common Terms and Definitions

 

 

 

 

Section 3

Management

 

 

 

 

Section 4

Project Proposals and Implementation

 

 

 

 

Section 5

Projects for Diagnostic Products

 

 

 

 

Section 6

Market Development Activities.

 

 

 

 

Section 7

Performance of Collaboration Projects for Instrumentation and Other Products

 

 

 

 

Section 8

License Grants

 

 

 

 

Section 9

General Applicable Provisions

 

 

 

 

Section 10

Warranty Disclaimers

 

 

 

 

Section 11

Infringement, Indemnity, Etc.

 

 

 

 

Section 12

Term and Termination

 

 

 

 

Section 13

Limitation of Liability

 

 

 

 

Section 14

No Implied Obligations

 

 

2

--------------------------------------------------------------------------------


 

RESEARCH & DEVELOPMENT COLLABORATION AGREEMENT

January 29, 2003

 

THIS RESEARCH & DEVELOPMENT COLLABORATION AGREEMENT (“Agreement”) is effective
as of the date first written above (the “Effective Date”) between F. Hoffmann-La
Roche Ltd. (“Roche”) and Affymetrix, Inc., a Delaware corporation
(“Affymetrix”).

R E C I T A L S

A.            The Parties desire to collaborate (the “Collaboration” as more
specifically defined in the “Common Terms Agreement” dated as of even date
herewith, between Affymetrix and Roche) in the development and commercialization
of diagnostic products in connection with and in the field of DNA chip
technology and in the development of certain instrumentation and related
software for use with microarrays using Affymetrix Technology.  In connection
with such Collaboration, the Parties are entering into the Collaboration
Agreements.

B.            Pursuant to the Collaboration, the Parties desire that Affymetrix,
upon Roche’s request in accordance with the terms of this Agreement, shall
undertake mutually agreed research and development projects, in collaboration
with Roche, focusing on the development and validation of specific Diagnostic
Products for Diagnostic Use.

C.            The Parties further desire that Roche (and/or its Affiliates),
pursuant to the Collaboration, will undertake research and development
activities in collaboration with Affymetrix to develop instrumentation for use
with Arrays which shall have a cost and throughput which makes feasible the
widespread use of such instrumentation by Customers and other purchasers of
Diagnostic Products.  The Parties also contemplate that they may undertake
related collaborative research and development activities to develop improved
chip packaging based on Affymetrix’ Existing Technology as well as analytical
software for use with Roche’s instruments.

D.            In connection with such research and development projects, the
Parties will combine certain of their scientific, intellectual property,
development and financial resources as specified herein and under the
Collaboration Agreements, to (i) facilitate the development of such specific
Diagnostic Products for Diagnostic Use, which Diagnostic Products will be
commercialized as described in the Collaboration Agreements; and (ii) to
facilitate the development by the Parties of instrumentation for use with Arrays
and such improved chip packaging and analytical software for use with such
instruments.

E.             The Parties intend that the research and development goals and
the responsibilities for any given research and development project pursuant to
this Agreement shall be formulated by the Parties on a project-by-project basis,
and that all research and development activities between the Parties shall be
governed by and conducted in accordance with the terms and conditions set forth
in this Agreement, subject to any express modifications made in a Project Plan.

 

3

--------------------------------------------------------------------------------


 

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
promises and undertakings set forth herein, the Parties agree as follows:

Section 1                                             Statement of Purpose

 

The Parties wish to pursue collaborative activities in the development and
commercialization of Diagnostic Products, chip packaging, instrumentation and
related software in connection with and in the field of DNA chip technology. 
This Agreement, together with the Collaboration Agreements, provides the terms,
conditions and covenants which will govern their relationship for purposes of
such research and development, both with respect to specifically identified
projects and general cooperative research and development undertakings.

Section 2                                             Common Terms and
Definitions

 

2.1           Common Terms

(a)            All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Common Terms Agreement.

(b)           This Agreement shall be governed by and subject to the provisions
contained in the Common Terms Agreement, in accordance with its terms.

2.2           Definitions

(a)            “Hosted Employees” means, as applicable, employees of either
Affymetrix or Roche, or their respective Affiliates, who are invited to
participate in research, development or other activities located at the other
Party’s or its Affiliate’s facilities and who participate in such activities.
“Hosted Employees” means all Hosted Employees, Affymetrix’ Hosted Employees or
Roche’s Hosted Employees, as the context may require.

(b)           “Jointly-Owned IP” shall have the meaning set forth in
Section 9.3(a).

(c)            “Project Managers” means those individuals so designated in
accordance with Section 3.2.

(d)           “Standard Fully Loaded FTE” means (i) [***], such as [***],
incurred in a period related to an activity plus (ii) [***] (i.e., [***] and
[***]), plus [***], [***] and [***] for the equivalent number of full-time
employees in a 12-month period (with the portion of a full-time equivalent year
devoted by an employee to the Collaboration determined by dividing the number of
days during any 12-month period devoted by such employee to the Collaboration by
the total number of working days during the 12-month period, with appropriate
proportional adjustment for normal vacation and holiday days).

4

--------------------------------------------------------------------------------


 

Section 3                                             Management

 

3.1           Joint Research Management Committee.  The Parties shall establish
and maintain a Joint Research Management Committee (the “Joint Research
Management Committee” or “JRMC”) in accordance with the following provisions:

(a)            The JRMC shall consist of six members, three members to be
appointed by each of Affymetrix and Roche, with one of the three designated each
Party’s JRMC primary contact (a “Primary Contact”).  Each Party may, with notice
to the other Party, replace any of its members serving on the JRMC.  The Parties
shall designate their respective members within ten (10) days of the Effective
Date.  The JRMC shall propose recommendations to the Parties regarding the
Project Plans.  All recommendations of the JRMC shall be made unanimously.  No
chairperson shall be appointed and each member of the JRMC shall have only one
vote.

(b)           The JRMC shall be responsible for negotiating, preparing,
executing, implementing, managing and reviewing compliance with the Project
Plans and shall in particular: (i) evaluate projects proposed by either Party
and make recommendations to the Parties regarding projects selected for
approval; (ii) negotiate, prepare and execute Project Plans, including, without
limitation, schedules of work and budgets for each such Project Plan; (iii)
review and propose amendments to the Project Plans from time to time in such
manner as may be appropriate; (iv) monitor progress of the Project Plans; (v)
report regularly to the Executive Representatives of the Parties upon the
progress of the Project Plans; and (vi) via each Party’s Primary Contact, be the
initial medium for transfer of information between the Parties regarding current
or proposed projects.

3.2           Appointment of Managers.  Each Party will designate Project
Managers to represent and lead that Party in the day-to-day activities
associated with each project undertaken pursuant to this Agreement or a Project
Plan.  The Project Managers will lead their respective development teams in the
day-to-day development work to be performed under the Agreement, including:
planning and coordination of all technical efforts; reviewing and responding to
proposals presented by the other Party’s Project Managers; helping in the
preparation of Project Plans; reporting to the JRMC; and working together to
resolve any conflicts that may arise in connection with a project.  Either Party
may change its Project Managers upon written notice to the other Party, but, as
with their Executive Representatives, the Parties agree to exercise this right
with restraint to help ensure reasonable continuity in management of the
relationship.

3.3           JRMC Meetings

(a)            The JRMC shall meet as needed at any time upon the reasonable
request of either Party during the term of the Project Plans, and in any event
no less frequently than quarterly, to review the current status of the
Collaboration, to consider potential additional areas of cooperation, and to
resolve any escalations.  The Project Managers will assist the Primary Contacts
in the preparation of agendas for the JRMC meetings.  Additionally, the Project
Managers will present information concerning progress on areas of Collaboration
as requested by the JRMC, as well as provide input on potential areas for future
cooperation between the Parties.

5

--------------------------------------------------------------------------------


 

(b)           Unless otherwise agreed by the Parties, all meetings of the JRMC
shall be held by teleconference or in person in Alameda or Santa Clara Counties,
California or as may be otherwise agreed.  Meetings shall be scheduled with at
least thirty (30) day’s notice (provided that conference calls may be scheduled
with at least fifteen (15) day’s notice); the Primary Contact of the Party that
seeks to convene a particular meeting shall be responsible for the meeting
notice and scheduling.  The quorum for JRMC meetings shall be at least two
members from each Party.

3.4           Technical Reports and Access to Information.  Each Party will keep
and maintain adequate records containing technical and laboratory data generated
in the course of the performance of such Party’s responsibilities under the
Project Plans to enable it to furnish complete and accurate information to the
other Party regarding such Project Plans activities and results.  Each Party
shall provide reasonably-detailed written reports describing the results of the
development work performed by such Party pursuant to the Project Plans.  Such
reports shall be delivered to the other Party at the JRMC meetings within
forty-five (45) days following each March 31, June 30, September 30 and December
31, after commencement of the initial project plan, or at such other time(s) as
the JRMC requires.  Without limiting the foregoing, each Party agrees to provide
the other Party reasonable access to appropriate data and information relating
to the Collaboration hereunder, and to give required notices and to respond to
inquiries in a reasonable timeframe in order to facilitate the timely completion
of the Project Plans contemplated herein.

Section 4                                             Project Proposals and
Implementation

 

4.1           Proposal and Evaluation of Projects.  Either Party may, from time
to time, deliver to the JRMC a non-binding proposal regarding an area of
cooperation between the Parties.  Such proposal shall be in writing and shall be
sent by the proposing Party to the JRMC and the other Party’s Executive
Representative.  The JRMC shall promptly evaluate the proposal in good faith and
the Parties shall mutually agree whether to proceed with such proposal based on
the recommendation of the JRMC.

4.2           Implementation of Projects.  In the event that the Parties agree
to pursue a proposed area of cooperation, the JRMC shall proceed in good faith
to negotiate, prepare and document the cooperative undertaking in a Project Plan
according to the processes set out in this Agreement.  It shall be the
responsibility of the JRMC in consultation with the Project Managers of the
Parties to negotiate, prepare, agree to and execute Project Plans prior to
initiation of proposed projects.  The Project Managers shall cooperate and
consult with the JRMC in good faith to prepare Project Plan(s) as appropriate
for the activities contemplated by the Parties under this Agreement.  The
Project Managers and/or the JRMC may associate such other personnel as they or
it may deem desirable in connection with negotiation, preparation and agreement
of Project Plans and may, from time to time, add to, delete from and/or modify
the Project Plans as agreed.

4.3           Hosted Employees.  During the course of the relationship
established by this Agreement, it is anticipated that the Parties may choose to
allow Hosted Employees to visit and/or work on the Parties’ or their respective
Affiliates’ respective premises.  Each Hosted Employee shall retain his or her
status as an employee of his or her respective company while

6

--------------------------------------------------------------------------------


 

assigned to work at the hosting Party’s premises.  Each assigning Party shall
have sole and exclusive discretion and control in selecting those of its
employees assigned as Hosted Employees, but shall exercise such discretion and
control in good faith and with the goal of providing competent and productive
personnel capable of promoting and advancing the objectives of the particular
assignment.

4.4           Responsibility for Hosted Employees.  Each Party shall be solely
responsible for all wages and other compensation, and for all U.S., Swiss or
other federal, state, cantonal, local, FICA and other similar withholding and
payments required in connection with all its employees assigned as Hosted
Employees at the other Party’s or its Affiliates’ facilities and shall defend,
indemnify and hold the hosting Party harmless from and against any claim or
liability which may accrue as a result of any failure to pay or withhold any of
the foregoing.  Each Party shall maintain insurance or, if applicable, shall
adequately self insure to protect itself and the hosting Party from claims: (i)
by its employees assigned as Hosted Employees under workers’ compensation,
disability acts and similar laws; (ii) for damages because of bodily injury,
disease or death of any such Hosted Employee or of any other person that arise
out of any negligent act or omission or willful misconduct of any such Hosted
Employee; and (iii) any property damages arising from negligent acts or
omissions or willful misconduct of any such Hosted Employees.

4.5           Conduct and Activities of Hosted Employees

(a)            Hosted Employees will observe the working hours, working rules
and holiday schedule of the hosting Party while working at the hosting Party’s
premises.  Each hosting Party shall have the right to request the replacement of
any Hosted Employee for any reasonable cause.  Upon such a request, the
assigning Party shall recall such disapproved personnel as soon as is reasonably
possible and may replace the disapproved personnel with another qualified
employee.

(b)           Where Hosted Employees are assigned to particular activities
managed by the Project Managers in accordance with this Agreement, such Project
Managers shall jointly coordinate the day-to-day activities of Hosted Employees;
except that, where a Party’s Project Manager is not also a Hosted Employee (i.e.
is not resident at the other Party’s facilities with the Hosted Employees), the
hosting Party’s Project Manager shall coordinate the day-to-day activities with
the assigning Party’s Project Manager.

(c)            The hosting Party shall, at its expense, use reasonable efforts
to supply a suitable work environment, including capital equipment and supplies
reasonably required by Hosted Employees in order to carry out the purposes of
their assignment.

4.6           Compliance with Laws.  In performing all research and development
projects pursuant to this Agreement, each Party shall comply with all applicable
laws and regulations pertaining to the performance of its obligations under this
Agreement and any Project Plan.

4.7           Performance of Research & Development Projects.  Each Party agrees
to use its commercially reasonable efforts to faithfully perform and complete
the research and development tasks and related tasks assigned to it and to
cooperate with the other Party as may be mutually agreed pursuant to Project
Plans from time to time.

7

--------------------------------------------------------------------------------


 

Section 5                                             Projects for Diagnostic
Products

 

5.1           Performance of Projects Relating to Diagnostic Products. 
Affymetrix, upon Roche’s request in accordance with the terms of this Agreement,
agrees to use its commercially reasonable efforts to perform research and
development projects in collaboration with Roche, pursuant to mutually agreed
Project Plans, focusing on the development and validation of specific Diagnostic
Products for Diagnostic Use, to assist in accordance with the reasonable request
of Roche in conducting clinical trials for such Diagnostic Products and to
assist Roche in seeking Regulatory Approval, at Roche’s cost, for such
Diagnostic Products.  The research and development goals and responsibilities
shall be formulated by the Parties on a project-by-project basis.  Roche shall
own all data and information resulting from clinical trials and all Regulatory
Approvals relating to such Diagnostic Products, unless otherwise agreed in any
Project Plan.

5.2           Payments.  Subject to the terms of applicable Project Plans, Roche
will reimburse Affymetrix for [***], within the budget set forth in the
applicable Project Plan, in connection with the performance of its obligations
under this Section 5, as mutually agreed upon in advance, on a [***] determined
annually, together with [***] used in connection with such research and
development, plus [***] on such supplies.  Affymetrix will submit invoices to
Roche on a monthly basis in arrears for such costs and expenses.  All amounts
shall be stated and paid in U.S. Dollars.  Roche shall make payments to
Affymetrix hereunder within sixty (60) days after the date of Affymetrix’
invoice therefor; provided, however, that if Roche, in good faith, disputes the
amount of any invoice line item, Roche may withhold the payment of the disputed
portion upon notice to Affymetrix within thirty (30) days after receipt of the
applicable invoice, and the Parties shall resolve the dispute in accordance with
Section IV of the Common Terms Agreement.

5.3           Budgetary Control.  Notwithstanding the terms and conditions of
any Project Plan, Roche shall have [***], to [***] the budgeted level of any
Project Plan within the scope of this Section 5 or to [***] such projects.  Any
such [***] or [***] shall be made upon reasonable notice to Affymetrix not less
than thirty (30) days nor  longer than ninety (90) days. In the event of any
such [***] or [***], Roche will [***] Affymetrix [***] of [***] or [***]
performance after such [***] or [***] incurred within 180 days of notice of
termination.

Section 6                                             Market Development
Activities.

 

6.1           Option.  At Affymetrix’ option, exercisable at any time during the
term of this Agreement upon written notice to Roche, Roche agrees to use its
commercially reasonable efforts to provide the relevant skills, know-how and
human resources as reasonably requested by Affymetrix to assist Affymetrix to
obtain Regulatory Approval of tests for in vitro diagnostic applications being
developed by Affymetrix independently of the Collaboration.  If Affymetrix
exercises its option hereunder:



(a)            the market development goals and responsibilities for any such
assistance shall be formulated by the Parties on a project-by-project basis and
set forth in a written Market Development Plan.

8

--------------------------------------------------------------------------------


 

(b)           Affymetrix will [***] Roche for Roche’s [***] within the [***] as
set forth in the Market Development Plan, in connection with the performance of
its obligations under this Section 6, including any [***] Regulatory Approvals,
on a [***] determined annually, together with [***] and [***] used in connection
with such market development, plus [***] on such materials and supplies.  All
amounts shall be stated and paid in U.S. Dollars.  Affymetrix shall make
payments to Roche hereunder within sixty (60) days after the date of Roche’s
invoice therefor; provided, however, that if Affymetrix, in good faith, disputes
the amount of any invoice line item, Affymetrix may withhold the payment of the
disputed portion upon notice to Roche within thirty (30) days after receipt of
the applicable invoice, and the Parties shall resolve the dispute in accordance
with Section IV of the Common Terms Agreement.

(c)            the Joint Steering Committee will oversee the execution of the
Market Development Plan.

Section 7                                             Performance of
Collaboration Projects for Instrumentation and Other Products

 

7.1           Development of Instrumentation.  Subject to such terms as may be
agreed between the Parties and set forth in any Project Plan, Roche (and/or its
Affiliates), in its sole discretion, may undertake research and development
activities in collaboration with Affymetrix to develop instrumentation for use
with Arrays which shall have a cost and throughput which makes feasible the
widespread use of such instrumentation by Customers and other purchasers.  The
Parties also contemplate that they may undertake related collaborative research
and development activities to develop improved chip packaging based on
Affymetrix’ Existing Technology and analytical software for use with Roche
Instruments, and that the terms of any such projects shall be detailed in
appropriate Project Plans and/or separate written agreement(s) between the
Parties.

7.2           Payments.  Subject to the terms of applicable Project Plans, Roche
will [***] Affymetrix for [***], within the budget set forth in the applicable
Project Plan, in connection with the performance of its obligations under this
Section 7, as mutually agreed upon in advance, on a [***] determined annually,
together with [***] used in connection with such research and development, plus
[***] on such supplies.  All amounts shall be stated and paid in U.S. Dollars. 
Roche shall make payments to Affymetrix hereunder within sixty (60) days after
the date of Affymetrix’ invoice therefor; provided, however, that if Roche, in
good faith, disputes the amount of any invoice line item, Roche may withhold the
payment of the disputed portion upon notice to Affymetrix within thirty
(30) days after receipt of the applicable invoice, and the Parties shall resolve
the dispute in accordance with Section IV of the Common Terms Agreement.

7.3           Budgetary Control.  Notwithstanding the terms and conditions of
any Project Plan, Roche shall have [***], to [***] the budgeted level of any
Project Plan within the scope of this Section 7 or to [***] such projects.  Any
such [***] or [***] shall be made upon reasonable notice to Affymetrix not less
than thirty (30) nor longer than ninety (90) days.  In the event of any such
[***] or [***], Roche will [***] Affymetrix [***] of [***] or [***] performance
after such [***] or [***] incurred within 180 days of notice of termination.

9

--------------------------------------------------------------------------------


 

Section 8                                             License Grants.

 

8.1           R&D License to Affymetrix.  Upon the terms and subject to the
conditions of this Agreement, including the limitations set forth in Section 8.2
below, and subject to any expressly contrary terms in any Project Plan, Roche
hereby grants (to the extent Roche is not prevented under its existing contracts
to license such technology to Affymetrix and its Affiliates) to Affymetrix and
its Affiliates during the term of this Agreement a limited, [***], [***],[***]
(except as provided in Section VI(i) of the Common Terms Agreement), [***],
[***] license to use and develop the [***], and [***] thereof, solely as
necessary for purposes of Affymetrix’ (or its Affiliates’) research and
development activities under this Agreement to develop [***] for sale to [***].

8.2           Limitations on R&D License to Affymetrix.  The license granted in
Section 8.1 is to be used only for [***] activities under this Agreement, and
not for [***].   Nothing in this Agreement shall be construed to grant
Affymetrix or its Affiliates the [***], or any of Affymetrix’ or its Affiliates’
license rights hereunder, and any such sublicensing is strictly prohibited. 
Affymetrix, on behalf of itself and its Affiliates, hereby acknowledges that:
(i) the rights and licenses granted by Roche to Affymetrix and its Affiliates
are [***], and (ii) nothing in this Agreement shall limit or restrict Roche’s
right to grant similar rights and licenses to one or more additional persons,
firms or entities, or to exercise such rights itself.

8.3           R&D License to Roche.  Upon the terms and subject to the
conditions of this Agreement, including the limitations set forth in Section 8.4
below, and subject to any expressly contrary terms in any Project Plan,
Affymetrix hereby grants (to the extent Affymetrix is not prevented under its
existing contracts to license such technology to Roche and its Affiliates) to
Roche and its Affiliates during the term of this Agreement a limited, [***],
[***], [***] (except as provided in Section VI(i) of the Common Terms
Agreement), [***], [***] license to use and develop the [***], and [***]
thereof, solely as necessary for purposes of Roche’s (or its Affiliates’)
research and development activities under this Agreement to develop [***] for
sale to [***].

8.4           Limitations on R&D License to Roche.  The license granted in
Section 8.3 is to be used only for [***] activities under this Agreement, and
not for [***].  Nothing in this Agreement shall be construed to grant Roche or
its Affiliates the [***], or any of Roche’s or its Affiliates’ license rights
hereunder, and [***] is strictly prohibited.  Roche, on behalf of itself and its
Affiliates, hereby acknowledges that: (i) the rights and licenses granted by
Affymetrix to Roche and its Affiliates are non-exclusive, and (ii) subject to
the provisions of the Collaboration Agreements, this Agreement shall not
otherwise limit or restrict Affymetrix’ right to grant similar rights and
licenses to one or more additional persons, firms or entities, or to exercise
such rights itself.

8.5           Instrument License to Roche.  Upon the terms and subject to the
conditions of this Agreement, including the limitations set forth in Section 8.6
below, and subject to any expressly contrary terms in any Project Plan,
Affymetrix hereby grants (to the extent Affymetrix is not prevented under its
existing contracts to license such technology to Roche and its Affiliates) to
Roche and its Affiliates during the term of this Agreement a [***], [***],
[***], [***] (except as

10

--------------------------------------------------------------------------------


 

provided in Section VI(i) of the Common Terms Agreement), [***], [***] license
to [***], [***] incorporating or using [***] and [***] solely for the [***] and
[***] of [***] for [***] use with [***] incorporating [***] in accordance with
the Collaboration Agreements.

8.6           Limitations on Instrument License to Roche.  Nothing in this
Agreement shall be construed to grant Roche or its Affiliates the right to [***]
the [***], or any of Roche’s or its Affiliates’ license rights hereunder, and
any such [***] is strictly prohibited.  Roche, on behalf of itself and its
Affiliates, hereby acknowledges that: (i) the rights and licenses granted by
Affymetrix to Roche and its Affiliates are [***], and (ii) subject to the
provisions of the Collaboration Agreements, this Agreement shall not otherwise
limit or restrict Affymetrix’ right to grant similar rights and licenses to one
or more additional persons, firms or entities, or to exercise such rights
itself.

Section 9                                             General Applicable
Provisions

 

9.1           Application. The Parties understand and agree that it is generally
desirable that the activities contemplated in this Agreement be governed by
Project Plans negotiated and drafted pursuant to this Agreement whenever
practicable.  However, in addition to the Common Terms Agreement, the Parties
wish to set forth below certain provisions, as provided in Sections 9 through
Section 14 hereof, which will govern and apply as default provisions in the
event that the terms of a specific Project Plan do not encompass such
provisions, or in the event that any activities involving the exchange or
development of information and/or technology occur outside the scope of a
Project Plan for any reason (including that either Party may elect not to
establish a Project Plan or that the Parties may have already exchanged or
developed information prior to execution of this Agreement).  In the event of an
inconsistency between the generally applicable provisions set forth in the
Common Terms Agreement, in Sections 9 through Section 14 of this Agreement and
the terms of a specific Project Plan, the terms set forth in the Project Plan
will supersede these generally applicable articles.

9.2           Title and Property Rights in Technology.

(a)            Ownership of Intellectual Property.  Unless otherwise expressly
agreed between the parties and set forth in any Project Plan, all right, title
and interest in and to Collaboration IP will be owned as set forth in Section V
of the Common Terms Agreement.

(b)           Licenses Relating to Collaboration IP.  Each Party agrees to
grant, and hereby does grant, to the other Party under such Party’s respective
right, title and interest in and to its Collaboration IP a limited,
non-exclusive, non-sublicensable, non-transferable (except as provided in
Section VI(i) of the Common Terms Agreement), fully paid, royalty-free license
to use and develop Collaboration IP, and Improvements thereof, solely for the
development, manufacture, marketing and sale of Diagnostic Products and/or
Diagnostic Instruments in accordance with the Collaboration Agreements.

9.3           Content.

(a)            Ownership of New Content.  Pursuant to this Agreement, as set
forth in

11

--------------------------------------------------------------------------------


 

any Project Plan, the Parties may agree to develop Content, and thereby create
New Content.  Unless otherwise expressly agreed in writing with respect to a
specific Project Plan, any New Content developed by either Party (whether alone
or with any Third Party) pursuant to this Agreement shall be (i) the exclusive
property of Roche if it was developed (whether by Roche, Affymetrix or a Third
Party) pursuant to a Project Plan funded by Roche; (ii) the exclusive property
of Affymetrix if it was developed (whether by Roche, Affymetrix or a Third
Party) pursuant to a Project Plan funded by Affymetrix; and (iii) if not so
developed, the property of the Party that actually discovered, developed,
obtained, licensed or derived such New Content.  If any such New Content is
developed on a collaborative basis (with both Parties funding and actively
participating in the research and development of such New Content), then such
New Content shall be owned jointly by the Parties (the “Jointly-Owned IP”), each
Party having an undivided and equal co-ownership interest therein, and each
Party hereby agrees to assign and transfer, and hereby assigns and transfers, to
the other Party an undivided and equal co-ownership interest therein.  As
co-owners of such Jointly-Owned IP, each of the Parties may make, have made,
use, import, offer for sale, sell and otherwise exploit such Jointly-Owned IP,
without paying royalties or accounting to the other Party with respect to
royalties or other revenue received.

(b)           Interests in Content.  Except as otherwise provided in any
Collaboration Agreement, in the event that any New Content owned by Affymetrix
or Roche in accordance with the terms of Section 9.3(a) above embodies or uses
inventions claimed by the Existing Technology, existing Content (as of the
Effective Date) or other previously existing patents held by the other Party,
the Party who holds such rights shall offer the other Party a non-exclusive
license (without any right to sublicense) under such rights on reasonable terms,
including reasonable compensation, to make, have made, use, import, offer to
sell and sell products or to practice processes and methods embodying or using
such inventions as necessary to make, have made, use, import, offer to sell and
sell such New Content.  Subject to any such rights of the other Party as
contemplated herein, and subject to Section 9.3(c) below, each Party shall have
the right to assign its interests and grant non-exclusive licenses on any terms
and conditions that it desires under such Party’s exclusively-owned New Content
and all associated IPR’s therein and appurtenant thereto, and such Party may
retain any consideration that it may receive therefor without having to account
to the other Party.

(c)            Licenses Relating to New Content.  During the term of this
Agreement, each Party agrees to grant, and hereby does grant, to the other Party
under such Party’s respective right, title and interest in and to its New
Content a limited, non-exclusive, non-sublicensable, non-transferable (except as
provided in Section V(i) of the Common Terms Agreement), fully paid,
royalty-free license to use and develop New Content, and Improvements thereof,
solely as necessary for purposes of the research and development activities
under this Agreement.

9.4           Patent Applications.  In respect of each Party’s separately owned
Collaboration IP, New Content and other IPR’s, the owner thereof shall have the
right, in its sole discretion, to determine if, when and where to file patent
applications thereon and shall be solely responsible, in its discretion, for
preparing, filing, maintaining and prosecuting the same worldwide and shall

12

--------------------------------------------------------------------------------


 

bear all related costs.  In the case of Jointly-Owned IP, the Party whose
Existing Technology most predominantly and closely relates to such Jointly-Owned
IP shall have the first right of election to file patent applications thereon in
the United States and other countries in the Parties’ names as joint owners. 
The filing Party shall give prompt notice of its election to file such patent
applications to the non-filing Party.  In each instance, the non-filing Party
will indicate in writing whether it will agree to pay one-half of the reasonable
expenses for preparing, filing, maintaining and prosecuting each joint
application, the issuance of the patent, and such taxes or annuities as may
become due on the issued patent.  The non-filing Party must indicate its
decision in writing within fifteen (15) days of such notice.  If the non-filing
Party does not agree to assume its share of such expenses, such Party will
relinquish its right, title and interest in and to such application and whatever
patent may issue in the jurisdiction in question subject, however, to retention
of a perpetual, paid-up, nonexclusive, nontransferable option, in favor of the
relinquishing Party and its Affiliates, to obtain a covenant not to sue from the
filing party with respect to any patent that may issue upon payment of a
reasonable arm’s length fee.  In the event that the filing Party shall determine
to abandon, or otherwise not to prosecute, any jointly owned patent application,
or not to maintain, defend or otherwise renew any jointly owned patent, it shall
notify the non-filing Party thereof, in writing, and such Party shall have the
right, at its expense, to prosecute such application or to take up such
maintenance or defense or prosecute such renewal, as the case may be.  In such
event, the Party exercising its right according to the preceding sentence shall
be deemed the filing Party.  The process and rights set out in this paragraph
shall apply for each invention constituting Jointly-Owned IP hereunder, and in
each country for which a patent is sought covering such Jointly-Owned IP.

9.5           Technology Disclosures and Treatment of Disclosed Information.  It
is anticipated that the Parties may, at various times during the term of this
Agreement, engage in candid and on-going exchanges of information and
technology.  The classification and treatment of such information and technology
shall be as set forth in the Common Terms Agreement.

Section 10                                      Warranty Disclaimers

 

10.1         As Is. All Confidential Information, Existing Technology, Content,
Collaboration IP and New Content, and all associated IPR’s therein and
appurtenant thereto, are provided AS IS, WITH ALL FAULTS and without warranty of
any kind.

10.2         Disclaimer. EACH PARTY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO TECHNOLOGY, IPR’s OR GOODS AND SERVICES PROVIDED UNDER
THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF DESIGN,
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
ARISING FROM A COURSE OF DEALING.

Section 11                                      Infringement, Indemnity, Etc.

 

11.1         Notification of Infringement. Each Party shall notify the other
Party promptly upon discovery of any material potential or actual infringement
by a Third Party of any IPR’s or proprietary rights in or appurtenant to any
technology, materials or products delivered or developed pursuant to this
Agreement or any unauthorizeddisclosure or use of any Confidential Information
and shall provide any available evidence of such infringement or such
unauthorized

13

--------------------------------------------------------------------------------


 

disclosure or use.

11.2         Roche Actions.  Subject to any expressly contrary provisions in any
Project Plan or as set forth in the Collaboration Agreements, Roche shall have
the exclusive right at its own cost to bring, defend and maintain any
appropriate suit, action or proceeding involving the infringement of any Roche
Technology and to keep and retain for itself any and all compensation awarded in
connection therewith.

11.3         Affymetrix Actions.  Subject to any expressly contrary provisions
in any Project Plan or as set forth in the Collaboration Agreements, Affymetrix
shall have the exclusive right at its own cost to bring, defend and maintain any
appropriate suit, action or proceeding involving the infringement of any
Affymetrix Technology and to keep and retain for itself any and all compensation
awarded in connection therewith.

11.4         Jointly-Owned IP.  In the event of any material potential or actual
infringement by a Third Party of any Jointly-Owned IP, the Parties will confer
and agree as to which Party shall bring, defend and maintain any appropriate
suit, action or proceeding in connection therewith and the other Party shall
join in such suit, action or proceeding to the extent necessary to maintain and
prosecute it.  In the event that the Parties are unable to agree as to which
Party shall bring such suit, action or proceeding, either Party shall be free to
pursue such suit, action or proceeding, and the other Party shall join therein
to the extent necessary to maintain and prosecute it.  In either event, any and
all judgments, recoveries or compensation (e.g., payments on account of past
infringement or future royalties) with respect to Jointly-Owned IP shall be
shared equally by the Parties, after deduction of all litigation expenses
incurred by the prosecuting Party.  In addition, during the pendency of any such
suit, action or proceeding, neither Party shall release or license the Third
Party infringer or assign any ownership interest in Jointly-Owned IP to such
Third Party infringer, without the prior written consent of the other Party,
which consent may be withheld in the sole discretion of the other Party.

11.5         Indemnification. In order to help ensure the free flow of
information between the Parties, the Parties agree that, except for any express
obligations set forth in the Collaboration Agreements or in  any Project
Plan(s), neither Party shall have any obligation to defend, indemnify or hold
the other harmless from or against any claim of (i) patent, copyright or trade
secret infringement or any other claim of infringement of an intellectual
property right of any third Party, or (ii) any claim of product liability with
respect to any product distributed by either Party.

Section 12                                      Term and Termination

 

12.1         Term. This Agreement shall commence on the Effective Date and shall
terminate automatically upon and simultaneously with termination of the License
Agreement.

12.2         Rights and Obligations on Termination.  Upon termination or
expiration of this Agreement, all rights and obligations of the Parties
hereunder shall terminate except as specified in this Section 12.2.  The Parties
further agree that in the event of a termination of this Agreement for any
reason, (i) all obligations to pay money accrued prior to such termination shall
remain in effect and shall be paid on the earlier of the due date or thirty (30)
days after

14

--------------------------------------------------------------------------------


 

termination, (ii) all obligations arising or resulting from (a) any breach of
this Agreement, (b) the Common Terms Agreement (including Section II
(Confidentiality)), (c) Section 8.5 through Section 14 herein, (d) any corollary
provisions of a Project Plan, and (e) any other provision of this Agreement or a
Project Plan necessary to implement the foregoing and the termination, shall
survive, and neither Party shall have any further obligation to the other Party
under any non-surviving provisions hereof.

Section 13                                      Limitation of Liability

 

NEITHER PARTY WILL BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL OR
EQUITABLE THEORY FOR ANY PUNITIVE, MULTIPLE OR EXEMPLARY DAMAGES, OR LOST
PROFITS.

Section 14                                      No Implied Obligations

 

Nothing in this Agreement shall impose any implied obligation on any Party not
expressly set forth herein.  Without limiting the generality of the foregoing,
neither Party shall have an obligation to initiate, proceed with or continue any
particular Project Plan or any Project Plan at all.  Without expanding the scope
of any license or right with respect to Intellectual Property under this
Agreement or any of the other Collaboration Agreements, each Party and its
Affiliates may pursue independent research and development activities provided
such Party does not violate the Intellectual Property rights of the other Party.

15

--------------------------------------------------------------------------------


IN WITNESS HEREOF the Parties have caused this Agreement to be signed by their
duly authorized representatives effective as of the Effective Date.

 

AFFYMETRIX:

ROCHE:

 

 

 

 

 Affymetrix, Inc.

F. Hoffmann-La Roche Ltd.

 

 

 

 

 

 

By:

/s/ Barbara A. Caulfield

By:

/s/ Heino von Prondzynski

 

Name:  Barbara A. Caulfield

 

Name:  Heino von Prondzynski

 

Title:  Executive Vice President and General Counsel

 

 

Title:  Head, Diagnostic Division

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory F. Heath

 

 

Name:  Gregory F. Heath

 

 

Title:  Head, Business Development and

 

 

Licensing

 

 

 

 

--------------------------------------------------------------------------------

